DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to an amendment/response filed on 6/21/2022.
Claims 1, 22, and 23 have been amended. Claims 19-20 have also been amended because they incorporate amended claim 1.
No claims have been cancelled.
No new claims have been added.
Claims 1-23 remain pending in the application.
Response to Arguments
Applicant’s arguments, see page 7, filed 6/21/2022, with respect to 35 U.S.C. 112(a) rejection of claims 1-21 and 23 and the 35 U.S.C. 112(b) rejection of claims 22-23 have been fully considered and are persuasive.  The 35 U.S.C. 112(a) rejection of claims 1-21 and 23 and the 35 U.S.C. 112(b) rejection of claims 22-23 have been withdrawn.
Applicant's arguments filed 6/21/2022 with regard to the 35 U.S.C. 112(b) rejection of claims 1-21 have been fully considered but they are not persuasive. 	Regarding claim 1, Applicant argues that claim 1 is not indefinite.	The Examiner respectfully disagrees. Claim 1 recites “[a] device . . ., comprising: . . . a processing module configured to at least partially execute at least a first software module and a second software module, . . . wherein the second software module is encapsulated from the first software module, wherein the second software module is blocked from at least one of: a direct access to read the first software module, or access to hardware of the device that is accessible to the first software module.” As can be seen in claims 19 and 20, these claims directly incorporate the limitations of claim 1. The claims thus appear to recite that the first software module and the second software module are both partially executed by the processing module, but also that the second software module may be blocked from access to hardware of the device that is accessible to the first software module. A person having ordinary skill in the art would broadly reasonably interpret a processing module that executes a software module as “hardware of the device that is accessible to the” software module, and thus the claimed “processing module” that executes both the first software module and the second software module may be broadly reasonably interpreted as “hardware of the device that is accessible to” both the first software module and the second software module. It is therefore unclear how the second software module may be “blocked from . . . access to hardware of the device that is accessible to the first software module” when the claims also appear to require that both the first and second software module have access to the “processing module” hardware. Claims 1 and 19-20 are thus still indefinite. Claims 2-21 are thus also still indefinite because they depend from claim 1.
Applicant’s other arguments with respect to claim(s) 1-23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a processing module” in claim 1 and “a control module” in claim 20. The structure for the claimed processing module and control module appears to be disclosed on at least page 5, lines 29-32 of Applicant’s specification. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.	Regarding claims 1 and 19-20, claim 1 recites “[a] device . . ., comprising: . . . a processing module configured to at least partially execute at least a first software module and a second software module, . . . wherein the second software module is encapsulated from the first software module, wherein the second software module is blocked from at least one of: a direct access to read the first software module, or access to hardware of the device that is accessible to the first software module.” As can be seen in claims 19 and 20, these claims directly incorporate the limitations of claim 1. The claims thus appear to recite that the first software module and the second software module are both partially executed by the processing module, but also that the second software module may be blocked from access to hardware of the device that is accessible to the first software module. A person having ordinary skill in the art would broadly reasonably interpret a processing module that executes a software module as “hardware of the device that is accessible to the” software module, and thus the claimed “processing module” that executes both the first software module and the second software module may be broadly reasonably interpreted as “hardware of the device that is accessible to” both the first software module and the second software module. It is therefore unclear how the second software module may be “blocked from . . . access to hardware of the device that is accessible to the first software module” when the claims also appear to require that both the first and second software module have access to the “processing module” hardware. Claims 1 and 19-20 are thus indefinite. For the purpose of this examination, the Examiner will interpret the claims reasonably broadly as allowing at least some hardware access of the processing module to the second software module such that the second software module may be at least partially executed by the processing module as is required by the claims.	Regarding claims 2-21, the claims are rejected because they depend from rejected claim 1.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15, 19, and 22-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2014/0126581, Wang hereinafter) in view of Chen et al. (US 2017/0131987, Chen hereinafter).	Regarding claim 1, Wang teaches a device for controlling a network gateway (M2M gateway 36; Wang; Figs. 1A-2; [0083]), comprising 	at least one network interface configured to communicate in at least one computer network (As can be seen for instance in at least Fig. 1A, M2M gateways 36 may communicate with devices in a devices domain, a networks domain, and a network applications domain via interfaces that may be proprietary, standard, or open. M2M gateways 36 may thus be broadly reasonably interpreted as comprising at least one network interface configured to communicate in at least one computer network; Wang; Figs. 1A-2; [0076], [0086]-[0088]); and 	a processing module (M2M gateways 36 may be comprised of a processor, which may be broadly reasonably interpreted as a processing module; Wang; Figs. 1A-2; [0083], [0590]) configured to at least partially execute, on an application engine layer, at least a first software module and a second software module (As can be seen for instance in at least Fig. 1B of Wang, M2M gateways 36 may be comprised of gateway applications 50, communication protocol stacks 52, and service capability layers (G-SCLs) 54, which may be comprised of service capabilities (G-SCs) 56 and resource structures 58. All of such components of M2M gateways 36 may be broadly reasonably interpreted as software modules. Gateway 36 may thus be broadly reasonably interpreted as comprising at least a first software module and a second software module. At least all of such software modules being within an “applications” or “GW applications” box depicted in Fig. 1b may also be broadly reasonably interpreted as being executed on an application engine layer. As is discussed for instance in at least paragraph [0095], components such as those depicted in at least Fig. 1b are also utilized by the M2M applications. All of such components utilized by M2M applications may thus be broadly reasonably interpreted as being at least partly executed on an application engine layer. Gateways may also assist in lifecycle maintenance of applications via an application management layer, which may also be broadly reasonably interpreted as an application engine layer. As can also be seen in at least Fig. 2, the application management layer is depicted as a separate layer from other layers and such a layer may be broadly reasonably interpreted as an application engine layer. Application management layer processing executed by the gateway may also be broadly reasonably interpreted as one or more software modules, and such software modules may thus be broadly reasonably interpreted as being executed on an application engine layer. Furthermore, Wang mentions that SCs may include a manager for managing an operating system interface, which may be reasonably interpreted as teaching that the gateway may have an operating system. Such an operating system may also be broadly reasonably interpreted as a software module such as a first software module; Wang; Figs. 1A-2; [0083], [0092], [0095], [0097], [0099]), wherein the first software module is configured to provide a gateway functionality of the network gateway via the at least one network interface (G-SCLs 54 may be comprised of G-SCs 56, which may define and/or implement a function that may be utilized by various M2M applications. Such SCs may use functionalities ("networks functionalities") of the access/core and/or transport networks to support communication of M2M applications over the networks (i.e., a gateway functionality via the at least one network interface). Such G-SCLs and G-SCs 56 may thus be broadly reasonably interpreted as providing a gateway functionality of the network gateway via the at least one network interface. The Examiner would also like to note that an M2M application 50 (as can be seen in at least Fig. 1b) may alternatively be reasonably interpreted as a first software module that is configured to provide a gateway functionality via at least one network interface. Additionally, the M2M application management layer discussed with regard to at least Fig. 2 that handles lifecycle management of M2M applications may also be alternatively reasonably interpreted as a first software module that is configured to provide a gateway functionality via at least one network interface; Wang; Figs. 1A-2; [0083], [0092], [0095], [0097], [0099]), wherein a functionality of the second software module is different from the gateway functionality of the first software module (An M2M application 50 may be reasonably interpreted as the second software module, and such an M2M application 50 may be reasonably interpreted as having functionality different from the G-SCLs 54 and G-SCs 56 (and also from another M2M application if another M2M application is being reasonably interpreted as the first software module); Wang; Figs. 1A-2; [0083], [0092], [0095], [0097], [0099]), and wherein the second software module is encapsulated from the first software module (As can be seen for instance in at least Fig. 1B, M2M application 50 (which as discussed above may be broadly reasonably interpreted as being on an application engine layer) may be separate (i.e., encapsulated) from the G-SCLs 54 and G-SCs 56 (i.e., the first software module); Wang; Figs. 1A-2; [0083], [0092], [0095], [0097], [0099]).	However, Wang does not specifically disclose wherein the second software module is blocked from at least one of: a direct access to read the first software module, or access to hardware of the device that is accessible to the first software module.	Chen teaches wherein the second software module is blocked from at least one of: a direct access to read the first software module, or access to hardware of the device that is accessible to the first software module (MASE applications 210 (at least one of which may be broadly reasonably interpreted as the second software module) are installed and run within the confinement of container 208. Each MASE application 210 has pre-allocated disk space in an isolated file system inside the container and has full read and write access to its dedicated pre-allocated disk space. MASE applications 210 have only read access outside of their dedicated disk space within the container when running as a non-privileged user. Such MASE applications may thus be broadly reasonably interpreted as being blocked from at least write access to memory space belonging to other applications, including other MASE applications as well as Linux system services 220, web service 222, DPI service 224, App Config 226, NMS events 228, and Linux system calls 230 (each of which may be broadly reasonably interpreted as a first software module). Such a MASE application blocked from write access to hardware accessible to another software module (i.e., a first software module) may be broadly reasonably interpreted as being blocked from access to hardware of the device that is accessible to the first software module; Chen; Fig. 2; [0010]-[0011], [0040]).	Therefore it would have been obvious for one of ordinary skill in the art at the time of filing to utilize the teachings as in Chen regarding access point management with the teachings as in Wang regarding gateway management. The motivation for doing so would have been to increase performance by providing a secure environment for third party applications while protecting the AP by confining a given third party application in an isolated file system, as well as preserving the stability and quality of the AP without requiring a customer to override the AP’s firmware and/or rebuild the AP’s image files (Chen; [0010]-[0011], [0040]).	Regarding claim 2, Wang and Chen teach the limitations of claim 1.	Wang further teaches the processing module is configured to obtain the second software module from a remote server (As can be seen for instance in at least Fig. 2, M2M entities such as M2M gateways may be managed remotely via GREM. Lifecycle management of applications in M2M gateways may include any of installing, updating, deleting, activating, deactivating application software in the gateway. As can be seen for instance in at least Figs. 5-11, GREM may have a client/server model. A gateway application (i.e., the second software module) may thus be reasonably interpreted as being obtained from a remote server; Wang; Figs. 2 and 5-11; [0097]-[0099], [0155], [0159]).	Regarding claim 3, Wang and Chen teach the limitations of claim 2.	Wang further teaches the processing module is configured to download the second software module directly from the remote server (Installing/updating a gateway application from a remote server such as is depicted in Figs. 2 and 5-11 may be broadly reasonably interpreted as downloading the second software module directly from the remote server; Wang; Figs. 2 and 5-11; [0097]-[0099], [0155], [0159]).	Regarding claim 4, Wang and Chen teach the limitations of claim 1.	Wang further teaches the processing module is configured to obtain the second software module based on information related to software modules previously used by a user of the network gateway (Updating a gateway application from a remote server may be broadly reasonably interpreted as being based on the current version of the gateway application, and the current version of the gateway application may be broadly reasonably interpreted as information related to software modules previously used by a user of the gateway. Updating the gateway application may thus be broadly reasonably interpreted as obtaining the second software module based on information related to software modules previously used by a user of the network gateway; Wang; Figs. 2 and 5-11; [0097]-[0099], [0155], [0159]).	Regarding claim 5, Wang and Chen teach the limitations of claim 1.	Wang further teaches the processing module is configured to obtain the second software module separately from the first software module (Installing or updating a gateway application from a remote server may be broadly reasonably interpreted as being obtaining such a software module separately from other software, such as the G-SCLs 54 and G-CSs 56 (and also separately from another gateway application if another gateway application is being reasonably interpreted as the first software module); Wang; Figs. 2 and 5-11; [0097]-[0099], [0155], [0159]).	Regarding claim 6, Wang and Chen teach the limitations of claim 1.	Wang further teaches the processing module is configured to provide a software interface between the first software module and the second software module (An SC may define and/or implement a function that may be utilized by applications. To facilitate this, the SCs may expose such functionality to the applications through a set of interfaces. A software interface between the G-SCs and the gateway applications may thus be reasonably interpreted as existing. Using an interpretation wherein the application management layer is the first software module, such a portion of the application management layer executing on the gateway in order to install, update, delete, activate, or deactivate application software may also be broadly reasonably interpreted as having a software interface between the management layer and the application; Wang; Figs. 1A-2; [0083], [0092], [0095], [0097], [0099]).	Regarding claim 7, Wang and Chen teach the limitations of claim 6.	Wang further teaches the processing module is configured to limit an access from the second software module to the first software module through the software interface (The SCs may, however, hide network specificities from the various M2M applications, and instead, may handle network management for such applications via the SCs. The G-SCs may thus be broadly reasonably interpreted as limiting an access from an application to the G-SCs through the software interface; Wang; Figs. 1A-2; [0083], [0092], [0095], [0097], [0099]).	Regarding claim 8, Wang and Chen teach the limitations of claim 7.	Wang further teaches the processing module is configured to limit the access from the second software module to the first software module through the software interface based on a plurality of access rights (The SCs may, however, hide network specificities from the applications, and instead, may handle network management for such applications via the SCs. Which services are hidden to applications and which are not may be broadly reasonably interpreted as being based on whether or not the applications have access rights to those services. The G-SCs may thus be broadly reasonably interpreted as limiting an access from an application to the G-SCs through the software interface based on a plurality of access rights; Wang; Figs. 1A-2 and 34; [0083], [0092], [0095], [0097], [0099]).	Regarding claim 9, Wang and Chen teach the limitations of claim 6.	Wang further teaches the processing module is configured to monitor an access from the second software module to the first software module through the software interface (The application management layer may collect and/or retrieve fault-related information and performance-related information, which may be broadly reasonably interpreted as monitoring access from the gateway applications to the G-SCs; Wang; Figs. 1A-2; [0083], [0092], [0095], [0097], [0099]).	Regarding claim 10, Wang and Chen teach the limitations of claim 6.	Wang further teaches the processing module is configured to adjust an access limit and/or a monitoring of the access from the second software module to the first software module through the software interface based on an input of an operator (The application management layer may be owned by the application provider. Control of such an application management layer, which is responsible for monitoring access of the applications to the G-SCs, by an owner such as an application provider may be broadly reasonably interpreted as controlling (i.e., adjusting) such monitoring based on the owner’s input. See also the GREM functionality for managing applications under control of management authorities depicted in at least Fig. 5; Wang; Figs. 1A-2 and 5-11; [0083], [0092], [0095], [0097], [0099], [0155]).	Regarding claim 11, Wang and Chen teach the limitations of claim 1.	Wang further teaches the first software module is an operating system or a pre-installed software package of the device (The G-SCLs and G-SCs, as well as the software handling the application management layer on the gateway, may be broadly reasonably interpreted as being pre-installed. Using an interpretation wherein the operating system is the first software module, the first software module may be reasonably interpreted as an operating system as well as a pre-installed software package; Wang; Figs. 1A-2; [0083], [0092], [0095], [0097], [0099]).	Regarding claim 12, Wang and Chen teach the limitations of claim 1.	Wang further teaches the second software module is one of an internet of things gateway, a smart home hub, a home server, a home security application, a face recognition application or a virus scanner (The M2M gateway applications may be broadly reasonably interpreted as an internet of things gateway. Furthermore, Wang teaches that M2M applications include home automation, and therefore M2M gateway applications may also be broadly reasonably interpreted as a smart home hub as well as a home server; Wang; Figs. 1A-2; [0005], [0083], [0092], [0095], [0097], [0099]).	Regarding claim 13, Wang and Chen teach the limitations of claim 1.	Wang further teaches the processing module is configured to sandbox the second software module within an execution environment of the first software module (The Examiner would like to note that page 8 lines 13-23 of Applicant specification appear to describe “sandboxing” as blocking direct access of the second software module to an to an operating system of the device or of the network gateway. The SCs may similarly hide network specificities from the applications, and instead, may handle network management for such applications via the SCs. Such a limitation of access to the functionality of the gateway may also be broadly reasonably interpreted as “sandboxing” the gateway applications. The processing hardware of the M2M gateway may thus be broadly reasonably interpreted as sandboxing the gateway application within an execution environment of the G-SCLs and G-SCs; Wang; Figs. 1A-2; [0083], [0092], [0095], [0097], [0099]).	Regarding claim 14, Wang and Chen teach the limitations of claim 1.	Wang further teaches the processing module is further configured to at least partially execute a third software module (Multiple gateway applications may exist, and another of such gateway applications may be broadly reasonably interpreted as a third software module; Wang; Figs. 1A-2; [0083], [0092], [0095], [0097], [0099]), wherein the third software module is encapsulated from the first software module and from the second software module (An additional software module may be broadly reasonably interpreted as residing on different memory as other software such as other gateway applications, the operating system, and the G-SCLs and G-SCs. Such a software module may thus be broadly reasonably interpreted as being encapsulated from other software modules; Wang; Figs. 1A-2; [0083], [0092], [0095], [0097], [0099]).	Regarding claim 15, Wang and Chen teach the limitations of claim 1.	Wang further teaches the first software module and/or the second software module are at least partially executed on a remote server (Using an interpretation wherein the first software module is the application management layer, downloading/updating of applications from remote servers may be broadly reasonably interpreted as being at least partially executed on the remote server from which such downloads/updates are retrieved. As can also be seen for instance in at least Fig. 1A, M2M network applications may be stored, executed and/or hosted on host devices that may include a server. The elements of the host device(s) executing applications may also be formed from two or more separate devices, and as such, may be distributed among a plurality of nodes; serving, client, peer or otherwise. Applications may thus also be broadly reasonably interpreted as being at least partially executed on a remote server. See also Figs. 29A-29R depicting partial execution on multiple devices; Wang; Figs. 1A-2, 5-11, and 29A-29R; [0076], [0083], [0095], [0097]-[0099], [0155], [0159]).	Regarding claim 19, Wang and Chen teach the limitations of claim 1.	Wang further teaches a router comprising the device according to claim 1 (M2M gateway 36 may be broadly reasonably interpreted as a router. Please see the rejection of independent claim 1 above for a detailed description regarding Wang’s and Chen’s teachings of the device of a network gateway according to claim 1; Wang; Figs. 1A-2; [0076], [0079], [0083], [0088]-[0089], [0092], [0095], [0097], [0099]. Chen; [0010]-[0011], [0040]).	Regarding claim 22, Wang teaches a method for controlling a network gateway (M2M gateway 36; Wang; Figs. 1A-2; [0083]), the method comprising:	at least partly executing at least a first software module and a second software module (As can be seen for instance in at least Fig. 1B of Wang, M2M gateways 36 may be comprised of gateway applications 50, communication protocol stacks 52, and service capability layers (G-SCLs) 54, which may be comprised of service capabilities (G-SCs) 56 and resource structures 58. All of such components of M2M gateways 36 may be broadly reasonably interpreted as software modules. Gateway 36 may thus be broadly reasonably interpreted as comprising at least a first software module and a second software module. At least all of such software modules being within an “applications” or “GW applications” box depicted in Fig. 1b may also be broadly reasonably interpreted as being executed on an application engine layer. As is discussed for instance in at least paragraph [0095], components such as those depicted in at least Fig. 1b are also utilized by the M2M applications. All of such components utilized by M2M applications may thus be broadly reasonably interpreted as being at least partly executed on an application engine layer. Gateways may also assist in lifecycle maintenance of applications via an application management layer, which may also be broadly reasonably interpreted as an application engine layer. As can also be seen in at least Fig. 2, the application management layer is depicted as a separate layer from other layers and such a layer may be broadly reasonably interpreted as an application engine layer. Application management layer processing executed by the gateway may also be broadly reasonably interpreted as one or more software modules, and such software modules may thus be broadly reasonably interpreted as being executed on an application engine layer. Furthermore, Wang mentions that SCs may include a manager for managing an operating system interface, which may be reasonably interpreted as teaching that the gateway may have an operating system. Such an operating system may also be broadly reasonably interpreted as a software module such as a first software module; Wang; Figs. 1A-2; [0083], [0092], [0095], [0097], [0099]), wherein the first software module is configured to provide a gateway functionality of the network gateway (G-SCLs 54 may be comprised of G-SCs 56, which may define and/or implement a function that may be utilized by various M2M applications. Such SCs may use functionalities ("networks functionalities") of the access/core and/or transport networks to support communication of M2M applications over the networks (i.e., a gateway functionality via the at least one network interface). Such G-SCLs and G-SCs 56 may thus be broadly reasonably interpreted as providing a gateway functionality of the network gateway via the at least one network interface. The Examiner would also like to note that an M2M application 50 (as can be seen in at least Fig. 1b) may alternatively be reasonably interpreted as a first software module that is configured to provide a gateway functionality via at least one network interface. Additionally, the M2M application management layer discussed with regard to at least Fig. 2 that handles lifecycle management of M2M applications may also be alternatively reasonably interpreted as a first software module that is configured to provide a gateway functionality via at least one network interface; Wang; Figs. 1A-2; [0083], [0092], [0095], [0097], [0099]), wherein a functionality of the second software module is different from the gateway functionality of the first software module (An M2M application 50 may be reasonably interpreted as the second software module, and such an M2M application 50 may be reasonably interpreted as having functionality different from the G-SCLs 54 and G-SCs 56 (and also from another M2M application if another M2M application is being reasonably interpreted as the first software module); Wang; Figs. 1A-2; [0083], [0092], [0095], [0097], [0099]); and 	encapsulating the second software module from the first software module (As can be seen for instance in at least Fig. 1B, M2M application 50 (which as discussed above may be broadly reasonably interpreted as being on an application engine layer) may be separate (i.e., encapsulated) from the G-SCLs 54 and G-SCs 56 (i.e., the first software module); Wang; Figs. 1A-2; [0083], [0092], [0095], [0097], [0099]).	However, Wang does not specifically disclose wherein the second software module is blocked from access to at least a portion of hardware of the device that is accessible to the first software module.	Chen teaches wherein the second software module is blocked from access to at least a portion of hardware of the device that is accessible to the first software module (MASE applications 210 (at least one of which may be broadly reasonably interpreted as the second software module) are installed and run within the confinement of container 208. Each MASE application 210 has pre-allocated disk space in an isolated file system inside the container and has full read and write access to its dedicated pre-allocated disk space. MASE applications 210 have only read access outside of their dedicated disk space within the container when running as a non-privileged user. Such MASE applications may thus be broadly reasonably interpreted as being blocked from at least write access to memory space belonging to other applications, including other MASE applications as well as Linux system services 220, web service 222, DPI service 224, App Config 226, NMS events 228, and Linux system calls 230 (each of which may be broadly reasonably interpreted as a first software module). Such a MASE application blocked from write access to hardware accessible to another software module (i.e., a first software module) may be broadly reasonably interpreted as being blocked from access to at least a portion of hardware of the device that is accessible to the first software module; Chen; Fig. 2; [0010]-[0011], [0040]).	Therefore it would have been obvious for one of ordinary skill in the art at the time of filing to utilize the teachings as in Chen regarding access point management with the teachings as in Wang regarding gateway management. The motivation for doing so would have been to increase performance by providing a secure environment for third party applications while protecting the AP by confining a given third party application in an isolated file system, as well as preserving the stability and quality of the AP without requiring a customer to override the AP’s firmware and/or rebuild the AP’s image files (Chen; [0010]-[0011], [0040]).	Regarding claim 23, Wang teaches a non-transitory machine readable storage medium including program code (The methods described herein may be implemented in a computer program, software, or firmware incorporated in a computer-readable medium for execution by a computer or processor; Wang; Figs. 1A-2; [0590]), when executed, to cause a machine to perform a method comprising:	at least partly executing at least a first software module (As can be seen for instance in at least Fig. 1B of Wang, M2M gateways 36 may be comprised of gateway applications 50, communication protocol stacks 52, and service capability layers (G-SCLs) 54, which may be comprised of service capabilities (G-SCs) 56 and resource structures 58. All of such components of M2M gateways 36 may be broadly reasonably interpreted as software modules. Gateway 36 may thus be broadly reasonably interpreted as comprising at least a first software module. Furthermore, Wang mentions that SCs may include a manager for managing an operating system interface, which may be reasonably interpreted as teaching that the gateway may have an operating system. Such an operating system may also be broadly reasonably interpreted as a software module such as a first software module. Wang may thus be broadly reasonably interpreted as teaching at least partly executing at least a first software module; Wang; Figs. 1A-2; [0083], [0092], [0095], [0097], [0099]); 	at least partly executing a second software module on an application engine layer (As can be seen for instance in at least Fig. 1B of Wang, M2M gateways 36 may be comprised of gateway applications 50, communication protocol stacks 52, and service capability layers (G-SCLs) 54, which may be comprised of service capabilities (G-SCs) 56 and resource structures 58. All of such components of M2M gateways 36 may be broadly reasonably interpreted as software modules. Gateway 36 may thus be broadly reasonably interpreted as comprising at least a first software module and a second software module. At least all of such software modules being within an “applications” or “GW applications” box depicted in Fig. 1b may also be broadly reasonably interpreted as being executed on an application engine layer. As is discussed for instance in at least paragraph [0095], components such as those depicted in at least Fig. 1b are also utilized by the M2M applications. All of such components utilized by M2M applications may thus be broadly reasonably interpreted as being at least partly executed on an application engine layer. Gateways may also assist in lifecycle maintenance of applications via an application management layer, which may also be broadly reasonably interpreted as an application engine layer. As can also be seen in at least Fig. 2, the application management layer is depicted as a separate layer from other layers and such a layer may be broadly reasonably interpreted as an application engine layer. Application management layer processing executed by the gateway may also be broadly reasonably interpreted as one or more software modules, and such software modules may thus be broadly reasonably interpreted as being executed on an application engine layer. Wang may thus be broadly reasonably interpreted as teaching at least partly executing a second software module on an application engine layer; Wang; Figs. 1A-2; [0083], [0092], [0095], [0097], [0099]), wherein the first software module is configured to provide a gateway functionality of the network gateway (G-SCLs 54 may be comprised of G-SCs 56, which may define and/or implement a function that may be utilized by various M2M applications. Such SCs may use functionalities ("networks functionalities") of the access/core and/or transport networks to support communication of M2M applications over the networks (i.e., a gateway functionality via the at least one network interface). Such G-SCLs and G-SCs 56 may thus be broadly reasonably interpreted as providing a gateway functionality of the network gateway via the at least one network interface. The Examiner would also like to note that an M2M application 50 (as can be seen in at least Fig. 1b) may alternatively be reasonably interpreted as a first software module that is configured to provide a gateway functionality via at least one network interface. Additionally, the M2M application management layer discussed with regard to at least Fig. 2 that handles lifecycle management of M2M applications may also be alternatively reasonably interpreted as a first software module that is configured to provide a gateway functionality via at least one network interface. An M2M application 50 may also be broadly reasonably interpreted as being executed at an application engine layer; Wang; Figs. 1A-2; [0083], [0092], [0095], [0097], [0099]), wherein a functionality of the second software module is different from the gateway functionality of the first software module (An M2M application 50 may be reasonably interpreted as the second software module, and such an M2M application 50 may be reasonably interpreted as having functionality different from the G-SCLs 54 and G-SCs 56 (and also from another M2M application if another M2M application is being reasonably interpreted as the first software module); Wang; Figs. 1A-2; [0083], [0092], [0095], [0097], [0099]); and 	encapsulating the second software module from the first software module on the application engine layer (As can be seen for instance in at least Fig. 1B, M2M application 50 (which as discussed above may be broadly reasonably interpreted as being on an application engine layer) may be separate (i.e., encapsulated) from the G-SCLs 54 and G-SCs 56 (i.e., the first software module); Wang; Figs. 1A-2; [0083], [0092], [0095], [0097], [0099]).	However, Wang does not specifically disclose wherein the second software module is blocked from at least one of: a direct access to the first software module, or access to at least a portion of hardware of the device that is accessible to the first software module.	Chen teaches wherein the second software module is blocked from at least one of: a direct access to the first software module, or access to at least a portion of hardware of the device that is accessible to the first software module (MASE applications 210 (at least one of which may be broadly reasonably interpreted as the second software module) are installed and run within the confinement of container 208. Each MASE application 210 has pre-allocated disk space in an isolated file system inside the container and has full read and write access to its dedicated pre-allocated disk space. MASE applications 210 have only read access outside of their dedicated disk space within the container when running as a non-privileged user. Such MASE applications may thus be broadly reasonably interpreted as being blocked from at least write access to memory space belonging to other applications, including other MASE applications as well as Linux system services 220, web service 222, DPI service 224, App Config 226, NMS events 228, and Linux system calls 230 (each of which may be broadly reasonably interpreted as a first software module). Such a MASE application blocked from write access to hardware accessible to another software module (i.e., a first software module) may be broadly reasonably interpreted as being blocked from access to at least a portion of hardware of the device that is accessible to the first software module; Chen; Fig. 2; [0010]-[0011], [0040]).	Therefore it would have been obvious for one of ordinary skill in the art at the time of filing to utilize the teachings as in Chen regarding access point management with the teachings as in Wang regarding gateway management. The motivation for doing so would have been to increase performance by providing a secure environment for third party applications while protecting the AP by confining a given third party application in an isolated file system, as well as preserving the stability and quality of the AP without requiring a customer to override the AP’s firmware and/or rebuild the AP’s image files (Chen; [0010]-[0011], [0040]).
Claims 16-17 and 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2014/0126581, Wang hereinafter) and Chen et al. (US 2017/0131987, Chen hereinafter) in view of Salguerio et al. (US 2018/0316555, Salguerio hereinafter).	Regarding claim 16, Wang and Chen teach the limitations of claim 1.	However, Wang and Chen do not specifically disclose the processing module is configured to determine one or more capabilities required for executing the second software module, and wherein the processing module is configured to obtain the second software module if the device has the required capabilities.	Salgueiro teaches the processing module is configured to determine one or more capabilities required for executing the second software module (As can be seen for instance in Figs. 4A-4D and 7, an IoT gateway may notify a cloud portion of the network comprising a profile server and fog director (which may be broadly reasonably interpreted as the claimed server) of a new IoT node type, which may lead to the IoT gateway receiving an application for use with the new IoT node type (i.e., the second software module). Such transmission of data related to a new node type connected to the IoT gateway may be broadly reasonably interpreted as comprising the determination of such information, and such new node type information may be broadly reasonably interpreted as one or more capabilities required for executing the second software module; Salgueiro; Figs. 4A-4D and 7; [0047]-[0049], [0064]-[0067]), and wherein the processing module is configured to obtain the second software module responsive to a determination that the device has the required capabilities (Transmission of the application for the new IoT node type may be broadly reasonably interpreted as obtaining the second software module responsive to a determination that the device has the required capabilities (i.e., the IoT gateway has a connected node of the new node type); Salgueiro; Figs. 4A-4D and 7; [0047]-[0049], [0064]-[0067]).	Therefore it would have been obvious for one of ordinary skill in the art at the time of filing to utilize the teachings as in Salgueiro regarding gateway management with the teachings as in Wang and Chen regarding gateway management. The motivation for doing so would have been to increase performance by distributing applications across multiple IoT/fog nodes and systems based on connected device types, and thus not requiring every node implement the entire spectrum of capabilities as well as reducing the overall overhead of the network (Salgueiro; [0003], [0017]).	Regarding claim 17, Wang and Chen teach the limitations of claim 1.	However, Wang and Chen do not specifically disclose the processing module is configured to determine information related to one or more capabilities of the device, wherein the processing module is configured to provide the information related to the one or more capabilities of the device to a remote server, wherein the processing module is configured to obtain information related to one or more software modules from the remote server based on the information related to the one or more capabilities of the device, wherein the processing module is configured to obtain one of the one or more software modules from the remote server, and wherein the processing module is configured to at least partially execute the one of the one or more software modules as the second software module.	Salgueiro teaches the processing module is configured to determine information related to one or more capabilities of the device (As can be seen for instance in Figs. 4A-4D and 7, an IoT gateway may notify a cloud portion of the network comprising a profile server and fog director (which may be broadly reasonably interpreted as the claimed server) of a new IoT node type. Such transmission of data related to a new node type connected to the IoT gateway may be broadly reasonably interpreted as comprising the determination of such information, and such new node type information may be broadly reasonably interpreted as information related to one or more capabilities of the device; Salgueiro; Figs. 4A-4D and 7; [0047]-[0049], [0064]-[0067]), wherein the processing module is configured to provide the information related to the one or more capabilities of the device to a remote server (As can be seen for instance in Figs. 4A-4D and 7, an IoT gateway may notify a cloud portion of the network comprising a profile server and fog director (which may be broadly reasonably interpreted as the claimed server) of a new IoT node type; Salgueiro; Figs. 4A-4D and 7; [0047]-[0049], [0064]-[0067]), wherein the processing module is configured to obtain information related to one or more software modules from the remote server based on the information related to the one or more capabilities of the device (The application for the new IoT node type transmitted in response to the data regarding the new IoT node type may be broadly reasonably interpreted as information related to one or more software modules of the plurality of software modules that is provided to the IoT gateway based on the one or more capabilities of the IoT gateway (i.e., the new node type connected to the gateway); Salgueiro; Figs. 4A-4D and 7; [0047]-[0049], [0064]-[0067]), wherein the processing module is configured to obtain one of the one or more software modules from the remote server (The application for the new IoT node type transmitted in response to the data regarding the new IoT node type may be broadly reasonably interpreted as one or more software modules that are obtained from the remote server; Salgueiro; Figs. 4A-4D and 7; [0047]-[0049], [0064]-[0067]), and wherein the processing module is configured to at least partially execute the one of the one or more software modules as the second software module (The IoT gateway may be broadly reasonably interpreted as executing the received application with the new IoT node type (i.e., at least partially executing the software module as the second software module); Salgueiro; Figs. 4A-4D and 7; [0047]-[0049], [0064]-[0067]).	Therefore it would have been obvious for one of ordinary skill in the art at the time of filing to utilize the teachings as in Salgueiro regarding gateway management with the teachings as in Wang and Chen regarding gateway management. The motivation for doing so would have been to increase performance by distributing applications across multiple IoT/fog nodes and systems based on connected device types, and thus not requiring every node implement the entire spectrum of capabilities as well as reducing the overall overhead of the network (Salgueiro; [0003], [0017]).	Regarding claim 20, Wang teaches a server (M2M server 24 or server hosting network applications 18; Wang; Figs. 1A-1C; [0076], [0079]) comprising 	at least one interface, configured to communicate with a device of a network gateway according to claim 1 (As can be seen for instance in at least Fig. 1A, M2M servers 24 and server hosting network applications 18 may communicate M2M gateways 36. M2M servers 24 and servers hosting network applications 18 may thus be broadly reasonably interpreted as comprising at least one network interface configured to communicate with a device of a network gateway. Please see the rejection of independent claim 1 above for a detailed description regarding Wang’s and Chen’s teachings of the device of a network gateway according to claim 1; Wang; Figs. 1A-2; [0076], [0079], [0083], [0088]-[0089], [0092], [0095], [0097], [0099]. Chen; [0010]-[0011], [0040]); and 	a control module (Servers such as M2M server 24 or a server hosting network applications 18 may be comprised of a processor, which may be broadly reasonably interpreted as a control module; Wang; Figs. 1A-2; [0083], [0590]), configured to: 	maintain a plurality of software modules (M2M servers 24 may be comprised of N-SCLs 26 comprising M2M SCs 30 and accompanying resource structures 32. As can be seen for instance in at least Figs. 3A-3C, Such resource structures may comprise information regarding a plurality of applications. Such M2M servers 24 may thus be broadly reasonably interpreted as maintaining a plurality of software modules. Alternatively, multiple M2M network applications 18 may be stored, executed, and/or hosted on the same host device. A server hosting multiple M2M network applications 18 may thus also be broadly reasonably interpreted as maintaining a plurality of software modules; Wang; Figs. 1A-3C; [0076], [0080], [0128]), wherein at least a subset of the plurality of software modules are suitable to be executed by the device (As can be seen for instance in at least Fig. 2, lifecycle management of applications at M2M gateways (GREM) may include any of installing, updating, deleting, activating, deactivating application software in the gateway. SCL information regarding applications such as that depicted in at least Fig. 3B may be provisioned to the M2M gateway from the M2M server. At least Figs. 29E-29R also depict execution of network applications 18 on M2M gateways. At least a subset of the plurality of applications (i.e., software modules) on both M2M server 24 and a server hosting network applications 18 may thus be broadly reasonably interpreted as being suitable to be executed by the device; Wang; Figs. 1A-3C, 29E-29R; [0097]-[0099], [0124], [0449], [0461]-[0462], [0464]-[0465]); and	enable downloading of a software module of the plurality of software modules for the device via the at least one interface (As can be seen for instance in at least Fig. 2, lifecycle management of applications at M2M gateways (GREM) may include any of installing, updating, deleting, activating, deactivating application software in the gateway. At least Figs. 5-6 of Wang depict a client/server model for performing GREM. Such GREM may thus be broadly reasonably interpreted as enabling downloading of software modules for execution. Servers may also transmit download commands related to applications, which may also be reasonably interpreted as enabling downloading of a software module of the plurality of software modules for the device via the at least one interface; Wang; Figs. 1A-3C, 5-7A; [0097]-[0099], [0155], [0159], [0286], [0307], [0310]-[0311]).	However, Wang and Chen do not specifically disclose the downloading includes receiving a download request related to a software module of the plurality of software modules for the device via the at least one interface; and 	to provide the software module for the device via the at least one interface.	Salgueiro teaches downloading includes receiving a download request related to a software module of the plurality of software modules for the device via the at least one interface (As can be seen for instance in Figs. 4A-4D and 7, an IoT gateway may notify a cloud portion of the network comprising a profile server and fog director (which may be broadly reasonably interpreted as the claimed server) of a new IoT node type, which may cause the transmission of an application for the new node type to the IoT gateway. Such a transmission regarding a new IoT node type may thus be broadly reasonably interpreted as a download request related to a software module of the plurality of software modules (i.e., a plurality of node types) for the device via the at least one interface; Salgueiro; Figs. 4A-4D and 7; [0047]-[0049], [0064]-[0067]); and 	to provide the software module for the device via the at least one interface (Transmission of the application for the new IoT node type may be broadly reasonably interpreted as occurring via at least one interface; Salgueiro; Figs. 4A-4D and 7; [0047]-[0049], [0064]-[0067]).	Therefore it would have been obvious for one of ordinary skill in the art at the time of filing to utilize the teachings as in Salgueiro regarding gateway management with the teachings as in Wang and Chen regarding gateway management. The motivation for doing so would have been to increase performance by distributing applications across multiple IoT/fog nodes and systems based on connected device types, and thus not requiring every node implement the entire spectrum of capabilities as well as reducing the overall overhead of the network (Salgueiro; [0003], [0017]).	Regarding claim 21, Wang, Chen, and Salgueiro teach the limitations of claim 20.	Salgueiro further teaches the control module is configured to obtain information related to one or more capabilities of the device from the device (Transmission of data regarding the new IoT node type connected to the IoT gateway may be broadly reasonably interpreted as obtained information related to one or more capabilities of the IoT gateway; Salgueiro; Figs. 4A-4D and 7; [0047]-[0049], [0064]-[0067]), wherein the control module is configured to provide information related to one or more software modules of the plurality of software modules to the device based on the one or more capabilities of the device (The application for the new IoT node type transmitted in response to the data regarding the new IoT node type may be broadly reasonably interpreted as information related to one or more software modules of the plurality of software modules that is provided to the IoT gateway based on the one or more capabilities of the IoT gateway (i.e., the new node type connected to the gateway); Salgueiro; Figs. 4A-4D and 7; [0047]-[0049], [0064]-[0067]).	Therefore it would have been obvious for one of ordinary skill in the art at the time of filing to utilize the teachings as in Salgueiro regarding gateway management with the teachings as in Wang and Chen regarding gateway management. The motivation for doing so would have been to increase performance by distributing applications across multiple IoT/fog nodes and systems based on connected device types, and thus not requiring every node implement the entire spectrum of capabilities as well as reducing the overall overhead of the network (Salgueiro; [0003], [0017]).
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2014/0126581, Wang hereinafter) and Chen et al. (US 2017/0131987, Chen hereinafter) in view of Leung et al. (US 2017/0054600, Leung hereinafter).	Regarding claim 18, Wang and Chen teach the limitations of claim 1.	However, Wang and Chen do not specifically disclose the processing module is configured to provide an interface for administering the device, and wherein the processing module is configured to authenticate a user requesting to use the interface using a proximity sensor.	Leung teaches the processing module is configured to provide an interface for administering the device, and wherein the processing module is configured to authenticate a user requesting to use the interface using a proximity sensor (Routers may be configured by a network administrator using near-field communication (NFC) technology, which is cited as an example of a proximity sensor in Applicant’s specification. The establishment of such an NFC connection with an administrator device for the purpose of router configuration may be broadly reasonably interpreted as authentication of the administrator. The router may thus be broadly reasonably interpreted as providing an interface for administering the device, wherein the router is configured to authenticate a user requesting to use the interface using a proximity sensor; Leung; Fig. 7; [0082], [0103], [0105]).	Therefore it would have been obvious for one of ordinary skill in the art at the time of filing to utilize the teachings as in Leung regarding router configuration with the teachings as in Wang and Chen regarding gateway configuration. The motivation for doing so would have been to increase performance by increasing convenience for network administrators to configure a plurality of routers (Leung; [0105]).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC A MYERS whose telephone number is (571)272-0997.  The examiner can normally be reached on Monday - Friday 10:30am to 7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 5712722832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERIC MYERS/Primary Examiner, Art Unit 2474